DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the application filed 04/23/2020. Claims 1-20 are pending and are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Sylva (PGPub 2014/0081870) and further in view of Ricci  (PGPub 2017/0099295).

As regards claims 1,8 and 16 , De Sylva  discloses obtaining an experience payload and first biometric information of a user, wherein the experience payload and the first biometric information of the user are obtained from a first computing device;[0160]
generating one or more characteristic representations of the user using the first biometric information; [0039]
associating the one or more characteristic representations of the user with the experience payload; [0039]
providing the experience payload to the second computing device, the experience payload causing the second computing device to perform operations associated with the user at the physical location. [0100, To reduce fraud, the biometric scanning system 12 may further include a camera or other mechanism to capture an image of an individual that may be attempting fraud. For example, if the bio scanner software 22 detects recording artifacts in a supplied voice, this may trigger a camera on the biometric scanning system 12 to forward a picture along with 
De Sylva  does not expressly disclose obtaining a request from a second computing device to obtain the experience payload, wherein the second computing device is located at a physical location and wherein the request includes second biometric information obtained by the second computing device;
determining that the second biometric information corresponds to the one or more characteristic representations; and
Ricci discloses obtaining a request from a second computing device to obtain the experience payload, wherein the second computing device is located at a physical location and wherein the request includes second biometric information obtained by the second computing device; [00389]
determining that the second biometric information corresponds to the one or more characteristic representations;[00389]

As regards claims 2, 9 and 20, De Sylva and Ricci discloses the method of claim 1, De Sylva discloses wherein the first biometric information of the user is an image of the user captured using the first computing device.[0100]

As regards claims 3,12 and 18, De Sylva and Ricci discloses the method of claim 1, De Sylva discloses wherein the experience payload is associated with a set of physical items retrievable at the physical location.[0216]
As regards claims 4 and 10 , De Sylva and Ricci discloses the method of claim 1, De Sylva discloses further comprising generating a 

As regards claims 5 and 11, De Sylva  discloses the method of claim 4, De Sylva discloses identifying the unique identifier using the second biometric information corresponding to the one or more characteristic representations of the user; and obtaining the experience payload using the unique identifier.[0098-0099]
As regards claims 6, 13 and 17, De Sylva and Ricci discloses the method of claim 1, De Sylva discloses wherein the one or more characteristic representations include vector representations of facial features of the user.[0039]

 As regards claims 7 and 14, De Sylva and Ricci discloses the method of claim 1, De Sylva discloses further comprising generating a set of recommendations for the user based on the second biometric information and the experience payload.[00525,0068,0142,0171,0192]


As regards claim 15, De Sylva  discloses the system of claim 13, De Sylva does not expressly disclose wherein the instructions further cause 
Ricci discloses wherein the instructions further cause the system to provide a profile of the user with the experience payload in response to the request. [0530]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Ricci in the device of De Sylva .The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 19, De Sylva and Ricci disclose the non-transitory computer-readable storage medium of claim 16, De Sylva does not expressly disclose wherein the second biometric information and the experience payload are obtained from another computing device.

It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Ricci in the device of De Sylva .The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Additional prior art not used in this rejection includes Dorogusk US Patent 9519901. Dorogusk recites methods and systems may process one or more payment transactions between a merchant and a customer by registering, by a biometric sensor of a payment object reader or a mobile device, a biometric characteristic as a biometric payment instrument, for example by obtaining data corresponding to a biometric characteristic of the customer. The data is converted into a digital signature of the biometric characteristic and compared with a registered biometric instrument at the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /Mike Anderson/Supervisory Patent Examiner, Art Unit 3698